     Case 2:20-cv-11752-SB-PVC Document 13 Filed 03/17/21 Page 1 of 2 Page ID #:40



1
                                                          March 17, 2021
2

3
                                                              VPC

4

5

6

7

8
                               UNITED STATES DISTRICT COURT
9

10                        CENTRAL DISTRICT OF CALIFORNIA
11
     TERRY FABRICANT, individually and Case No.: 2:20-cv-11752-SB-PVC
12   on behalf of all others similarly situated,
13
                  Plaintiff,                    ORDER TO SHOW CAUSE RE:
14
                                                DISMISSAL
15
     vs.

16   ENVISION CAPITAL GROUP LLC,
17   and DOES 1 through 10, inclusive, and
     each of them,
18
                  Defendants.
19

20
           Plaintiff filed a notice of settlement on March 16, 2021.
21

22         IT IS HEREBY ORDERED that the parties are to show cause why the
23   action should not be dismissed with prejudice on May 21, 2021 at 8:30 a.m. If the
24   parties file a proposed order to dismiss the entire action with prejudice by May 14,
25   2021, the OSC shall be taken off calendar without further notice. Otherwise, the
26   parties shall appear at the OSC hearing.
27         IT IS FURTHER ORDERED that all other hearings and deadlines are
28
     vacated.

           NOTICE: The parties are advised that the Court will not continue the
     OSC hearing, absent a detailed, compelling showing why the settlement has not
     Case 2:20-cv-11752-SB-PVC Document 13 Filed 03/17/21 Page 2 of 2 Page ID #:41



1
     been completed, and the parties should be prepared for the Court to set a trial date.
2

3
     Dated: March 17, 2021
4

5
                                                     Stanley Blumenfeld, Jr.
6
                                                    United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
